10/20/2020
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                               August 11, 2020 Session

     CANDACE RENEA CAVNESS HOWARD (BEASLEY) v. BRECK
                   MARKHAM BEASLEY

                 Appeal from the Chancery Court for Tipton County
                     No. 27855 William C. Cole, Chancellor
                     ___________________________________

                           No. W2019-01972-COA-R3-CV
                       ___________________________________


This appeal concerns a post-divorce motion to terminate transitional alimony. In the
parties’ MDA, they agreed the ex-wife would receive transitional alimony for eleven years.
In 2013, the ex-husband filed the motion to terminate, alleging that the ex-wife had
remarried and was cohabitating with her new spouse and that the new spouse was providing
financial support. Several years later, the trial court heard the motion and terminated
transitional alimony as of December 31, 2018. In rendering its decision, the trial court
failed to comply with the requirements of Tennessee Rule of Civil Procedure 52.01.
Therefore, we vacate the trial court’s decision and remand with instructions to make the
necessary findings of fact and conclusions of law.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Vacated
                                 and Remanded.

CARMA DENNIS MCGEE, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and ARNOLD B. GOLDIN, J., joined.

Jason R. Creasy, Dyersburg, Tennessee, for the appellant, Breck Markham Beasley.

Daniel E. Brown, Arlington, Tennessee, for the appellee, Candace Renea Howard.


                                       OPINION

                         I.     FACTS & PROCEDURAL HISTORY

      This case presents a dispute between ex-spouses in what has been protracted post-
divorce litigation. Candace Howard and Breck Beasley were married on July 25, 1992, in
Ridgely, Tennessee. Two children were born from the marriage, both of whom have since
reached the age of majority. Mrs. Howard is a school teacher, and Dr. Beasley is a
chiropractic doctor. The parties separated on January 15, 2009, and on May 14, 2010, Mrs.
Howard filed her complaint for divorce.

       On June 20, 2011, the parties entered into a marital dissolution agreement (“MDA”).
The MDA resolved several issues related to the parties’ divorce. Pertinent to this appeal
were the MDA provisions that controlled Dr. Beasley’s payments to Mrs. Howard for
issues such as alimony, child support, and property division. The MDA states, “[Dr.
Beasley] shall pay to [Mrs. Howard] the sum of One Thousand Dollars ($1,000.00) per
week for the period from 20 June 2011 to 13 June 2022. This payment represents property
division, spousal support, and child support.” More specifically, for the division of marital
property, Dr. Beasley was required to pay $548.00 per week for the stated time period; for
child support, $274.38 per week; and for spousal support, $177.62 per week. The MDA
specifically designated the spousal support as transitional alimony.

       On June 20, 2011, the trial court entered its final decree. In its final decree, the court
awarded Mrs. Howard a divorce on the ground of irreconcilable differences. The court
also found the MDA to be an equitable settlement between the parties and incorporated it
by reference into its final decree.

       Over the next several years, both parties submitted numerous filings to the trial
court, including petitions for civil contempt, motions for sanctions, a motion to compel
discovery and a petition for injunctive relief.

        Prior to many of these filings, in December 2013, Dr. Beasley filed a motion to
terminate Mrs. Howard’s transitional alimony. Mrs. Howard had married Alan Howard in
October 2012. In his motion, Dr. Beasley asserted that Mr. Howard provided financial
support to Mrs. Howard, and therefore his spousal support obligation should be terminated
under Tennessee Code Annotated section 36-5-121(g)(2). For reasons that are unknown
to this Court, Dr. Beasley’s motion to terminate transitional alimony went unresolved for
several years. The trial court heard Dr. Beasley’s motion on August 29, 2019.

        Prior to trial, the parties agreed to appoint a Special Master to determine the dates
and amounts of payments that Dr. Beasley made to Mrs. Howard. Thereafter, the Special
Master filed a report with the trial court that detailed his findings. The report indicated
that, under the MDA, from 2013 through January 29, 2018 (the date Mrs. Howard filed her
final petition for contempt), Dr. Beasley owed Mrs. Howard $264,000 in financial support.
During that time, Dr. Beasley only paid $161,371.50, leaving arrears that totaled
$102,682.50.

      At the outset of trial, the parties made several stipulations. They agreed that the
Special Master’s report was an accurate account of Dr. Beasley’s arrears; they stipulated
                                           -2-
that in May 2018, Dr. Beasley made a payment of $25,000 that reduced his total arrears to
$77,628.50; and Dr. Beasley stipulated that he was in civil contempt for his arrears. The
trial court heard testimony from Mrs. Howard and Dr. Beasley.

       Mrs. Howard testified to her relationship with her new husband, Mr. Howard. She
also testified on their joint earnings since being married and how the two have divided
household bills. She further described many of Dr. Beasley’s actions that she has taken
issue with and stated that she is still in need of spousal support. The majority of Dr.
Beasley’s testimony focused on his income and spending habits.

       On October 3, 2019, the trial court entered its final written order. In its final order,
the court found that Mrs. Howard was remarried in October 2012 and that “[her] new
spouse maintained a good job with a good income.” The court found that in “2015, 2016
and 2017, [Dr.] Beasley did not pay half of his total obligation despite amassing a small
fortune for himself, and that the unpaid monies included child support and property
division.” After deducting Dr. Beasley’s $25,000 payment from 2018, the court set arrears
at $77,628.50 and stated it shall accrue statutory interest. The court found Dr. Beasley in
civil contempt until he paid $50,000 of the arrearage. The court ordered Dr. Beasley to
pay the remaining arrearage, statutory interest on the arrearage, and Mrs. Howard’s
attorney’s fee within 30 days of the entry of the final order. Mrs. Howard’s transitional
alimony was terminated as of December 31, 2018. Dr. Beasley appealed.

                                   II.    ISSUE PRESENTED

       Dr. Beasley raises a single issue on appeal:

       1. Whether the trial court erred by not terminating the Appellant’s spousal support
          obligation back to the date of filing of his Motion to Terminate Transitional
          Alimony.

                                III.     STANDARD OF REVIEW

       A trial court’s findings of fact are reviewed de novo and are presumed correct unless
the preponderance of the evidence shows otherwise. Tenn. R. App. P. 13(d); Armbrister
v. Armbrister, 414 S.W.3d 685, 692 (Tenn. 2013). Conclusions of law are also reviewed
de novo but with no presumption of correctness. Armbrister, 414 S.W.3d at 692; Rigsby v.
Edmonds, 395 S.W.3d 728, 734 (Tenn. Ct. App. 2012).

       The Supreme Court has stated “that trial courts have broad discretion to determine
whether spousal support is needed and, if so, the nature, amount, and duration of the
award.” Gonsewski v. Gonsewski, 350 S.W.3d 99, 105 (Tenn. 2011). Further, “[A]ppellate
courts are generally disinclined to second-guess a trial judge’s spousal support decision.”
Id. (quoting Kinard v. Kinard, 986 S.W.2d 220, 235 (Tenn. Ct. App. 1998)). Similarly, “a
                                           -3-
trial court’s decision to modify [spousal support] is given wide latitude within the trial
court’s range of discretion.” Harris v. Harris, No. M2008-00601-COA-R3-CV, 2009 WL
416007, at *3 (Tenn. Ct. App. Feb. 18, 2009) (quoting Perry v. Perry, 114 S.W.3d 465,
466-67 (Tenn. 2003)). “A court abuses its discretion when it causes an injustice to the
party challenging the decision by (1) applying an incorrect legal standard, (2) reaching an
illogical or unreasonable decision, or (3) basing its decision on a clearly erroneous
assessment of the evidence.” Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn. 2010).

                                       IV.    DISCUSSION

       In this appeal, the parties’ dispute involves the court’s modification of transitional
alimony for Mrs. Howard. “Transitional alimony” may be “awarded when the court finds
that rehabilitation is not necessary, but the economically disadvantaged spouse needs
assistance to adjust to the economic consequences of a divorce.” Tenn. Code Ann. § 36-
5-121(g)(1) (2019). See also Gonsewski, 350 S.W.3d at 109; Riggs v. Riggs, 250 S.W.3d
453, 456 n.5 (Tenn. Ct. App. 2007). Transitional alimony is only modifiable when “(1)
the parties agree that it may be modified; (2) the court provides for modification in the
divorce decree, decree of legal separation, or order of protection; or (3) the recipient spouse
resides with a third person following the divorce.” Mayfield v. Mayfield, 395 S.W.3d 108,
115 (Tenn. 2012) (citing Tenn. Code Ann. § 36-5-121(g)(2)).

       Transitional alimony is not automatically terminated upon the recipient spouse
cohabitating with a third person. Gordon v. Gordon, No. M2017-01275-COA-R3-CV,
2018 WL 5014239, at *10 (Tenn. Ct. App. Oct. 16, 2018); Hickman v. Hickman, No.
E2013-00940-COA-R3-CV, 2014 WL 786506, at * 7 (Tenn. Ct. App. Feb. 26, 2014).
Instead, when a court finds that the recipient is cohabitating with a third person, a rebuttable
presumption is created that: (i) the third person is contributing support to the alimony
recipient, or that (ii) the third person is receiving the support from the alimony recipient
and that the recipient is no longer in need of alimony. Tenn. Code Ann. § 36-5-
121(g)(2)(C); Hickman, 2014 WL 786506, at *7. “Once the presumption arises, the
alimony recipient bears the burden of demonstrating a need for the previously awarded
alimony, notwithstanding the cohabitation.” Hickman, 2014 WL 786506, at *7 (quoting
Gentry v. Gentry, No. M2007-00876-COA-R3-CV, 2008 WL 275881, at *4 (Tenn. Ct.
App. Jan. 31, 2008)). In determining whether the recipient has rebutted the presumption,
“a court must examine the financial circumstances of the alimony recipient at the time of
the modification hearing, to see whether the recipient has demonstrated a continuing need
for the previously awarded amount of alimony.” Id. Previously, recipient spouses have
rebutted the presumption by showing a deficit of funds despite the third-party’s support or
cohabitation. See, e.g., Gordon, 2018 WL 5014239, at *10; Hickman, 2014 WL 78506, at
*8; Audiffred v. Wertz, No. M2009-00415-COA-R3-CV, 2009 WL 4573417, at *1, *3-4
(Tenn. Ct. App. Dec. 4, 2009).

       In the present case, Mrs. Howard admitted that she has cohabited with Mr. Howard
                                          -4-
since their marriage in October 2012. Thus, the presumption was raised that she was no
longer in need of alimony. See Tenn. Code Ann. § 36-5-121(g)(2)(C); Hickman, 2014 WL
786506, at *7. Accordingly, Mrs. Howard had the burden of demonstrating a continued
need for alimony in spite of her cohabitation with Mr. Howard.

        By order entered on October 3, 2019, the trial court terminated Mrs. Howard’s
transitional alimony as of December 31, 2018. However, the court’s final order lacks the
reasoning that would explain how it reached this decision. Without the necessary findings
of fact and conclusions of law, this Court cannot properly review the trial court’s decision.

        In actions tried without a jury, the trial court is required to “find the facts specially
and . . . state separately its conclusions of law and direct the entry of the appropriate
judgment.” Tenn. R. Civ. P. 52.01. These requirements are more than “mere
technicalit[ies].” Babcock v. Babcock, No. E2014-01670-COA-R3-CV, No. E2014-
01672-COA-R3-CV, 2015 WL 1059003, at *6 (Tenn. Ct. App. Mar. 9, 2015) (quoting In
re K.H., No. W2008-01144-COA-R3-PT, 2009 WL 1362314, at *8 (Tenn. Ct. App. May
15, 2009)). The requirements of Rule 52.01 are essential to “facilitat[ing] appellate review
and promot[ing] the just and speedy resolution of appeals.” In re K.H., WL 1362314, at
*8. A trial court must do more than simply state its decision. Long v. Long, No. E2018-
01868-COA-R3-CV, 2019 WL 3986281, at *8 (Tenn. Ct. App. Aug. 23, 2019); Trezevant
v. Trezevant, 568 S.W.3d 595, 622 (Tenn. Ct. App. 2018); Barnes v. Barnes, No. M2011-
01824-COA-R3-CV, 2012 WL 5266382, at *8 (Tenn. Ct. App. Oct. 24, 2012). Although
there is no single test to determine whether a trial court has complied with Rule 52.01, “the
general rule is that ‘the findings of fact must include as much of the subsidiary facts as is
necessary to disclose to the reviewing court the steps by which the trial court reached its
ultimate conclusion on each factual issue.’” Cain-Swope v. Swope, 523 S.W.3d 79, 86
(Tenn. Ct. App. 2016) (quoting Lovlace v. Copley, 418 S.W.3d 1, 35 (Tenn. 2013)).

       The trial court’s final order omits the necessary subsidiary facts that would allow
this Court to review its decision. The order states that Mrs. Howard remarried in October
2012 and that Mr. Howard has “a good job with a good income.” However, there are no
other findings regarding Mr. or Mrs. Howard’s income. Mrs. Howard testified that Mr.
Howard helps pay household bills, but the court’s order includes no such finding. The final
order is devoid of findings on the amount of support Mr. Howard provided and whether,
even with his support, Mrs. Howard still required alimony to provide for herself and the
children.1 The trial court made no findings on Mrs. Howard’s expenses and whether she
would incur a deficit without the transitional alimony. Additionally, there are no facts or
explanation that would explain why the trial court decided to terminate transitional alimony
        1
         The trial court’s oral ruling was not specifically incorporated into its final order. Thus, its oral
statements are not appropriate for this Court’s consideration. See Duke v. Duke, 563 S.W.3d 885, 898
(Tenn. Ct. App. 2018) (stating “a trial court speaks through its written orders—not through oral statements
contained in the transcripts—and that the appellate court reviews the trial court’s written orders”) (quoting
Williams v. City of Burns, 465 S.W.3d 96, 119 (Tenn. 2015)).
                                                   -5-
as of December 31, 2018. Without further explanation, we are unable to analyze why the
trial chose this date rather than the date the motion to terminate alimony was filed or
another date in between.2 In sum, the final order does not contain sufficient findings that
indicate Mrs. Howard successfully rebutted the presumption that she was no longer in need
of alimony. In fact, the court did not make a specific finding on whether Mrs. Howard
rebutted this presumption. Instead, the majority of its written findings pertain to Dr.
Beasley’s actions throughout this case, and it “took judicial notice of all the activities that
have taken place in this case for the last few years.”

       The trial court’s final order does not allow this Court to properly assess the decision
to terminate transitional alimony as of December 31, 2018.3 We find that the trial court’s
order does not comply with Rule 52.01 of the Tennessee Rules of Civil Procedure. When
an order does not comply with Rule 52.01, this Court may vacate the judgment and remand
to the trial court. See, e.g., Masserano v. Masserano, No. W2018-01592-COA-R3-CV,
2019 WL 2207476, at *10-11 (Tenn. Ct. App. May 22, 2019); Swafford v. Swafford, No.
E2017-00095-COA-R3-CV, 2018 WL 1410900, at *6 (Tenn. Ct. App. Mar. 21, 2018)
(quoting Babcock, 2015 WL 1059003, at *6). Therefore, we vacate the trial court’s order
terminating alimony as of December 31, 2018 and remand with instructions for the court
to properly state its findings of fact and conclusions of law on whether Mrs. Howard
rebutted the presumption that she is no longer in need of alimony.

                                             V.      CONCLUSION

        For the reasons stated herein, we vacate the trial court’s order terminating
transitional alimony and remand with instructions for the trial court to make specific
findings of fact and conclusions of law in accordance with Tennessee Rule of Civil

        2
           At oral argument, when counsel for Mrs. Howard was asked why the trial court chose December
31, 2018 as the date of termination, he admitted that he did not recall the court giving an explanation.
         3
           Neither party takes issue with the spousal support being labeled as “transitional alimony.” When
parties enter into an MDA, the primary goal “is to ascertain and give effect to the intent of the parties at the
time the agreement was executed.” Foster v. Foster, No. M2016-01749-COA-R3-CV, 2017 WL 2992979,
at *3 (Tenn. Ct. App. July 14, 2017) (citing Buettner v. Buettner, 183 S.W.3d 354, 358-59 (Tenn. Ct. App.
2005)). Here, the MDA explicitly states that the spousal support to be paid to Mrs. Howard is transitional
alimony, that it is meant to assist Mrs. Howard in adjusting to the economic consequences of divorce, and
that Mrs. Howard does not require rehabilitation. Further, although transitional alimony has been described
as “a form of short-term support,” Gonsewski, 350 S.W.3d at 109, in Tennessee, “[t]here are no hard and
fast rules for spousal support decisions” because trial courts have broad discretion in determining the
“nature, amount, and duration” of the support. Anderton v. Anderton¸ 988 S.W.2d 675, 682 (Tenn. Ct. App.
1998). In previous cases involving a long-term marriage, such as the present one, transitional alimony
awards of nearly ten years have been upheld. See, e.g., Knizley v. Knizley, No. M2018-00490-COA-R3-
CV, 2019 WL 6358208, at *1-2, *5 (Tenn. Ct. App. Nov. 27, 2019) (finding no abuse of discretion in
awarding transitional alimony for nine years after a near-27-year marriage); Kelly v. Kelly, No. E2012-
02219-COA-R3-CV, 2013 WL 4007832, at *1, *12 (Tenn. Ct. App. Aug. 6, 2013) (modifying the category
of alimony from rehabilitative to transitional for a total of eight years after a 20-year marriage), rev’d on
other grounds by Kelly v. Kelly, 445 S.W.3d 685 (Tenn. 2014).
                                                     -6-
Procedure 52.01. Costs of this appeal are taxed equally to the appellant, Breck Markham
Beasley, and to the appellee, Candace Renea Howard, for which execution may issue if
necessary.


                                               _________________________________
                                               CARMA DENNIS MCGEE, JUDGE




                                         -7-